Title: To Alexander Hamilton from James McHenry, [18 March 1780]
From: McHenry, James
To: Hamilton, Alexander



[Morristown, New Jersey, March 18, 1780]

His Excellency commands me to acknowlege and thank you for the News-papers and your letter of—. The general has the letter, but I believe it wants both date and locality.
Meade writes you all that is interesting, and conducts the most weighty matters with a great deal of cunning sagacity. He thrust himself up the chimney this morning, while we were dressing round the fire, in order to be more at liberty as I supposed to read your letter, or hide any thing it might contain, from profane eyes. This peculiarity was soon followed by another. In short, he managed the business with so much management, that had I been less attentive to his operations I must have found out their object.
I would add to this by way of consolation, or rather of countinance, that the family since your departure have given hourly proofs of a growing weakness. Example I verily believe is infectious. For such a predominancy is beauty establishing over their hearts, that should things continue to wear as sweet an aspect as they are now beheld in, I shall be the only person left, of the whole household, to support the dignity of human nature. But in good earnest, God bless both you, and your weakness, and preserve me your sincere friend

James McHenry
Hd Qrs. 18th March 1780
Col Hamilton

